Citation Nr: 1740063	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-21 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating evaluation in excess of 20 percent for service-connected degenerative joint disease with post-operative changes of laminectomy in lower lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to November 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in December 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board's review of the claims file reveals that additional development on the Veteran's appeal is warranted.

The record reflects that the Veteran was last afforded a VA examination for compensation and pension purposes in August 2013.  In July 2016, the United States Court of Appeals for Veterans Claims has issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The August 2013 VA examination did not address or test for pain under these circumstances.  Thus, the VA examination is insufficient.

Given the foregoing, the Board finds that a more contemporaneous examination, with medical findings responsive to the applicable criteria for rating the disability under consideration, is needed.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159;  see also Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain copies of any outstanding records pertinent to the Veteran's claims.  Obtain, to the extent possible, all outstanding VA records of pertinent medical treatment.

2.  Schedule the Veteran for a VA examination with an appropriately qualified health care professional to determine the current nature and severity of his lumbosacral spine disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.

Full range of motion testing of the lumbar spine must be performed where possible.  The joints involved should be tested in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All examination findings, along with complete rationale for any conclusions reached, must be provided.  If unable to provide an opinion without resorting to speculation, the examiner should explain the basis for this conclusion (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




